DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-32 are pending (claim set as filed on 01/10/2019).

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-29, in the reply filed on 09/18/2020 is acknowledged. 
Claims 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Therefore, product claims 1-29 are presented for examination.

Priority
	This application filed on 11/30/2018 has a provisional application no. 62/593,220 filed on 11/30/2017.

Information Disclosure Statement
	The Information Disclosure Statement filed on 09/18/2020 has been considered.


Drawings
	No drawings were filed for consideration.

Claim Rejections - 35 USC §112, Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 15, 18, and 22-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claims 3 and 15, the phrase “e.g.,” means “for example” which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (see MPEP 2173.05(d)).
Regarding claims 22, 25-26, and 28-29 which recite, in part, “the composition is applied to”, “the composition is administered to”, or “the application of the composition”, are rejected as being indefinite because they are drawn to method steps whereas their base claims are drawn to product claims. In other words, a claim cannot be drawn to two statutory classes of invention as they have different standards for analysis and patentability (except in limited circumstances such as product-by-process as explained below). For the purposes of compact prosecution, these dependent claims will be interpreted as intended uses of their base product claims and do not carry patentable weight since they do not add structural limitations to the product claims.
Claims 18, 23-24, and 27 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.
Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benkovic (US 2016/0324160 A1 – cited in the IDS filed on 09/18/2020).
Benkovic’s general disclosure relates to an anti-fungal composition for the control of one or more target fungi that infect plant materials and is/are separately controllable by a benzoxaborole and an anti-fungal compound (see abstract and ¶ [0002]).
Regarding claim 1, Benkovic teaches an anti-fungal composition for the control of one or more target fungi (or a similar heterotrophic, hyphae-producing organism) that infect plant materials and are (is) separately controllable by a benzoxaborole and an anti-fungal compound of a preselected biochemical mode of action (MOA) (see ¶ [0031]).
Regarding claims 2-5 and 14-18 pertaining to the biological agent, Benkovic teaches a second compound contemplated for use herein (in a synergistic composition with a benzoxaborole) (see ¶ [0055]). Claim interpretation: these claimed phrases “a metabolite or a secondary metabolite produced therefrom” are interpreted as product-by-process claims wherein the MPEP at 2113 states that: “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even 
Regarding claims 7 and 20-29, Benkovic teaches a target fungus is contacted with a synergistic amount of the first and second anti-fungal agents (compounds), and that contact is maintained for a period of time sufficient to inhibit growth of the target fungus (see ¶ [0034], [0042]).
Regarding claims 6 and 9-13 pertaining to the benzoxaborole, Benkovic teaches the compound is a benzoxaborole of Formula I, below, where X is a

    PNG
    media_image1.png
    229
    648
    media_image1.png
    Greyscale

substituent having a Hammett sigma value for a meta substituent that is greater (more positive) than about -0.1, and more preferably a H, C1 -C6 hydrocarbyl or halo group (see ¶ [0032]-[0040]).
Regarding claims 8 and 19, Benkovic teaches the FICI values observed are related to the minimal inhibitory concentrations (MICs) of the individual antifungal agents when used as the sole active anti-fungal agent against a preselected, target fungus, in that each of the fractions and represents that fraction of each initial MIC that when summed provides a minimum inhibitory concentration for the combination (see ¶ [0059]-[0067]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7, 9-18, and 20-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-7, 22-24, and 40-41 of co-pending Application no. 15/733,157. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and co-pending ‘157 are drawn to a composition comprising a benzoxaborole compound and a biological agent for treating a pathogen. 
Regarding claims 1, 6, and 9-13, co-pending ‘157 teaches a benzoxaborole compound (see ‘157’s claims 1-7).
Regarding claims 2-5 and 14-18, co-pending ‘157 teaches the formulation further comprising an insecticide/nematicide (see ‘157’s claims 22-24).
Regarding claims 7 and 20-29, co-pending ‘157 teaches the formulation is for the treating or inhibiting pathogens (see ‘157’s claims 40-41)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653